Citation Nr: 0814252	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-25 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee laceration, with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The Board 
previously remanded this case in February 2005 and March 
2006.

In August 2005, the veteran underwent a video conference 
hearing before an Acting Veterans Law Judge who is no longer 
employed by the Board.  In a June 2007 letter, he was 
informed by the Board of his right to an additional Board 
hearing.  In a response received in July 2007, however, he 
indicated that he did not with to appear for an additional 
hearing.

The Board also notes that the veteran has submitted 
additional medical evidence subsequent to the issuance of a 
September 2006 Supplemental Statement of the Case, but such 
evidence has been accompanied by a waiver of his right to 
have the RO review the evidence.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's left knee disorder is productive of active 
extension to 5 degrees and flexion to 70 degrees, with recent 
records negative for instability and additional limitation 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left knee laceration, with 
traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Codes 5003, 
5010, 5260, 5261) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
regard to the initial service connection claim in October 
2001.  A further letter, involving the current rating claim, 
was issued in July 2005.  The veteran's case was subsequently 
readjudicated in multiple Supplemental Statements of the 
Case.  This course of action is fully consistent with the 
Mayfield line of decisions in terms of the timing of 
notification.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(regarding notification requirements for "downstream" 
issues).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an August 2006 
letter.  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.  The most recent VA 
examination was conducted in September 2006.  In a May 2007 
statement, the veteran requested a further examination but 
did not specifically allege a worsening in his disability 
since the September 2006 examination.  The Board accordingly 
finds no basis to remand this case for a more contemporaneous 
examination.  See VAOPGCPREC 11-95 (April 7, 1995) (the 
length of time since the last examination, in and of itself, 
does not warrant a further examination in the absence of a 
complaint of worsening in an increased evaluation case).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed September 2002 rating decision, the RO 
granted service connection for the veteran's left knee 
disability in view of in-service treatment for a left knee 
laceration and an August 2002 VA examination report 
containing an opinion linking the current disorder to that 
injury.  A 10 percent evaluation was assigned as of July 
2001.  Pursuant to the Board's March 2006 decision, however, 
the effective date of the grant of service connection and the 
10 percent evaluation has been changed to August 1999.

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under this section, 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

The Board has also considered the applicable diagnostic 
criteria for limitation of motion of the knee.  Diagnostic 
Code 5260 concerns limitation of flexion of the leg.  Flexion 
limited to 45 degrees warrants a 10 percent evaluation.  In 
cases of flexion limited to 30 degrees, a 20 percent 
evaluation is in order.  A 30 percent evaluation is warranted 
for flexion limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of 
extension of the leg, a 10 percent evaluation is warranted 
for extension limited to 10 degrees.  A 20 percent evaluation 
is in order for extension limited to 15 degrees.  Extension 
limited to 20 degrees warrants a 30 percent evaluation.  A 40 
percent evaluation is assigned for extension limited to 30 
degrees, whereas extension limited to 45 degrees warrants a 
50 percent evaluation.

In evaluating a left knee disorder under these provisions, 
consideration must also be given to such symptomatology as 
painful motion, functional loss due to pain, excess 
fatigability, weakness, and additional disability due to 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.

In the case at hand, the veteran has reported for VA 
examinations in August 2002 and September 2006, as well as 
frequent VA outpatient treatment.  The two VA examinations 
have revealed significant symptoms, including crepitus and 
subjective complaints of pain and stiffness, and degenerative 
changes of the left knee have been confirmed by x-rays.  That 
notwithstanding, the most severe limitation of motion 
findings (from the September 2006 VA examination) consist of 
active extension to 5 degrees and active flexion to 70 
degrees.  Such findings in no way support an evaluation in 
excess of 10 percent under Diagnostic Codes 5260 and 5261, 
and the Board is satisfied that the currently assigned 10 
percent evaluation fully contemplates any subjective pain 
symptoms.  Notably, the September 2006 VA examination 
revealed no additional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  Id.

The Board further notes that there is no evidence of 
ankylosis of the left knee (Diagnostic Code 5256) or 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (20 percent 
under Diagnostic Code 5258).

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Notably, 
separate evaluations for knee instability and arthritis may 
be assigned when such findings are present.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998).  However, although arthritis is shown in this case, 
both VA examinations revealed the left knee to be stable upon 
testing.  Moreover, there is no basis for separate 
evaluations for flexion and extension, as the veteran does 
not have sufficient limitation of flexion (60 degrees) for a 
zero percent evaluation under Diagnostic Code 5260.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Finally, the veteran has submitted no evidence showing that 
his left knee disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the Board has considered all possible bases for an 
increase but finds that the evidence does not support an 
initial evaluation in excess of 10 percent for residuals of a 
left knee laceration, with traumatic arthritis.  The appeal 
must therefore be denied.  38 C.F.R. § 4.7.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left knee laceration, with traumatic 
arthritis, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


